              Case 2:18-cv-01962-JAD-GWF Document 5 Filed 11/01/18 Page 1 of 2



 1   JASON G. REVZIN
     Nevada Bar No. 8629
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
 3   6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89118
 4   Telephone: (702) 893-3383
     Facsimile: (702) 893-3789
 5   jason.revzin@lewisbrisbois.com
     Counsel for Trans Union LLC
 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                                   FOR THE DISTRICT OF NEVADA
10
      DANNY W. KASTER,                                  Case No. 2:18-cv-01962-JAD-GWF
11
                             Plaintiff,                 JOINT STIPULATION AND ORDER
12                                                      EXTENDING DEFENDANT TRANS
      v.
                                                        UNION LLC’S TIME TO FILE AN
13                                                      ANSWER OR OTHERWISE RESPOND
      TRANSUNION, LLC, and WESCOM
14    CREDIT UNION,                                     TO PLAINTIFF’S COMPLAINT (FIRST
                                                        REQUEST)
15                           Defendants.
16

17            Plaintiff Danny W. Kaster (“Plaintiff”) and Defendant Trans Union LLC (“Trans
18   Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
19   Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
20            On October 11, 2018, Plaintiff filed his Complaint. The current deadline for Trans Union
21   to answer or otherwise respond to Plaintiff’s Complaint is November 5, 2018. Trans Union
22   needs additional time to locate and assemble the documents relating to Plaintiff’s claims and
23   Trans Union’s counsel will need additional time to review the documents and respond to the
24   allegations in Plaintiff’s Complaint.
25

26

27
28

     4844-8071-4362.1                                                                               1
     3218221.1
              Case 2:18-cv-01962-JAD-GWF Document 5 Filed 11/01/18 Page 2 of 2



 1
              Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 2
     otherwise respond to Plaintiff’s Complaint up to and including November 26, 2018. This is the
 3
     first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint
 4
     Dated this 1st day of November, 2018
 5                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
 6                                                 /s/ Jason G. Revzin
                                                   Jason G. Revzin
 7
                                                   Nevada Bar No. 8629
 8                                                 6385 South Rainbow Blvd., Suite 600
                                                   Las Vegas, NV 89118
 9                                                 Telephone: (702) 893-3383
                                                   Facsimile: (702) 893-3789
10                                                 Email: Jason.revzin@lewisbrisbois.com
                                                   Counsel for Trans Union LLC
11

12                                                 HAINES & KRIEGER, LLC
                                                   /s/ David H. Krieger
13
                                                   David H. Krieger
14                                                 Nevada Bar No. 9086
                                                   8985 S. Eastern Avenue, Suite 350
15                                                 Henderson, NV 89123
                                                   Telephone: (702) 880-5554
16
                                                   Facsimile: (702) 383-5518
17                                                 Email: dkrieger@hainesandkrieger.com

18

19                                                ORDER

20            The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

21   otherwise respond is so ORDERED AND ADJUDGED.

22                       2nd day
              Dated this ______   of of
                                day  November,   2018.
                                        ______________________, 2018.

23
                                                   UNITED STATES MAGISTRATE JUDGE
24

25

26

27
28

     4844-8071-4362.1                                                                              2
     3218221.1
